Citation Nr: 1012091	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  06-38 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder claimed as due to asbestos exposure, to include 
whether new and material evidence has been received to reopen 
the previously denied claim.  

2.  Entitlement to service connection for claimed bilateral 
hearing loss, to include whether new and material evidence 
has been received to reopen the previously denied claim.  

3.  Entitlement to service connection for a claimed 
psychiatric disorder to include posttraumatic stress disorder 
(PTSD), to include whether new and material evidence has been 
received to reopen the previously denied claim.  

4.  Entitlement to a higher initial evaluation in excess of 
10 percent for the service-connected irritable bowel syndrome 
(IBS) with diverticulosis, to include whether a timely appeal 
was filed in response to a June 2007 rating decision.  



REPRESENTATION

Appellant represented by:	Edward S. Crist Sr., Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 RO rating decision 
that denied service connection for a gastrointestinal 
condition and a psychiatric disorder and denied the Veteran's 
petitions to reopen his claims of service connection for a 
respiratory disorder and hearing loss.  

Also on appeal is a June 2007 rating decision that granted 
service connection for IBS with diverticulosis.  The RO 
assigned a 10 percent rating effective on August 17, 2005, 
which was the date of the Veteran's claim.  

As the claim for a higher rating involves a request for a 
higher initial rating following the grant of service 
connection, the Board has characterized the issue in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for disabilities already service-
connected).  

In a June 2007 SSOC, the RO reopened the claims of service 
connection for a respiratory disorder, hearing loss, and a 
psychiatric disorder, and adjudicated the matters on the 
merits.  Regardless of the RO's decision to reopen the 
claims, the Board does not have jurisdiction to review the 
merits of the claims without first determining whether the 
Veteran has submitted new and material evidence for those 
claims.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001); Elkins v. West, 12 Vet. App. 209, 218-19 (1999).  

The Veteran testified before the undersigned Veterans Law 
Judge in a videoconference hearing from the RO in November 
2008.  

During the course of the appeal, in June 2006, the Veteran 
revoked his prior Power of Attorney (POA) in favor of 
Disabled American Veterans (DAV).  Instead, he indicated that 
he wished to appoint an individual, Edward S. Crist Sr., as 
his representative.  Mr. Crist is not accredited by VA to act 
as an agent to assist a Veteran in the claims process.  The 
record shows that Mr. Crist has not previously represented 
the Veteran before VA.  

Generally, an individual may only assist a claimant in 
processing a claim for VA benefits if the individual has 
first been accredited by VA for such purpose.  See 38 CFR 
14.629(b)(1).  

Prior to June 23, 2008, the provisions of 38 C.F.R. § 14.630, 
provided that an individual could serve as a claimant's 
representative one time only.  There had to be filed (1) a 
proper power of attorney and (2) a statement signed by the 
person and the claimant stating that the individual would not 
charge and the claimant would not pay for the representation.  

Effective June 23, 2008, the provision of 38 C.F.R. § 14.630 
were revised.  The revised provisions allow an individual to 
serve one time only as a claimant's representative if (1) a 
POA is executed on VA Form 21-22a, "Appointment of Attorney 
or Agent as Claimant's Representative," and (2) the 
individual and the claimant sign a statement indicating that 
no compensation will be charged or paid for the 
representative's services.  

Here, the RO notified the Veteran of these requirements in a 
May 2009 letter.  Prior to the RO's letter, a POA (VA Form 
21-22a) appointing Edward S. Crist Sr., as the Veteran's 
individual representative, was received by VA in January 
2009.  In May 2009, VA received a letter signed by Mr. Crist 
and a separate letter signed by the Veteran.  Both letters 
state that Mr. Crist is not accepting reimbursement for his 
services rendered to the Veteran.  

As the Veteran and his desired representative have met the 
requirements of 38 C.F.R. § 14.630, the Board finds that Mr. 
Edward S. Crist Sr., is authorized to represent the Veteran 
in the present appeal, which is on a one-time only basis and 
for which no compensation may be charged or paid.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The Board denied the Veteran's original claim of service 
connection for a psychiatric disorder and his petitions to 
reopen claims of service connection for a respiratory 
disorder and bilateral hearing loss in a February 2002 
decision; the Veteran did not appeal the Board's decision.  

3.  The evidence received since the Board's February 2002 
decision is neither cumulative nor redundant of evidence of 
record at the time of the prior denial, relates to 
unestablished facts necessary to substantiate the claims, and 
raises a reasonable possibility of substantiating the claims.  

4.  The Veteran has not been diagnosed with a chronic 
respiratory disorder or a current right or left ear hearing 
disability for VA compensation purposes.  

5.  The Veteran is shown to have a diagnosis of PTSD due to 
stressors or stressful events that as likely as not 
experienced during his active service. 

6.  The RO granted service connection for IBS with 
diverticulosis in a June 2007 rating decision.  The Veteran 
filed a timely Notice of Disagreement (NOD) in September 
2007, and after issuance of a Statement of the Case (SOC) in 
April 2009, the Veteran filed a Substantive Appeal received 
by the RO in June 2009, which was within 60 days of April 
2009 SOC notice letter.  

7.  The service-connected IBS with diverticulosis is not 
shown to have been manifested by more than moderate symptoms 
with frequent episode of bowel disturbance and abdominal 
distress.  


CONCLUSIONS OF LAW

1.  The February 2002 Board decision denying service 
connection for a claimed psychiatric disorder and denying 
petitions to reopen claims of service connection for a 
respiratory disorder and hearing loss is final.  38 U.S.C.A. 
§§ 511, 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.1100 
(2009).  

2.  Because evidence received since February 2002 is new and 
material, the claims of service connection for a psychiatric 
disorder, a respiratory disorder and hearing loss are 
reopened.  38 U.S.C.A. § 5103, 5103A, 5107, 5108, 7104 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.102, 3.159, 3.156 (2009).  

3.  The Veteran does not have a respiratory disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).  

4.  The claim of service connection for a bilateral hearing 
loss must be denied by operation of law.  38 U.S.C.A. §§ 
1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 
(2009).  

5.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by PTSD is due to disease or injury 
that was incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2000 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2009).  

6.  The Veteran timely appealed from the June 2007 RO rating 
decision, which granted service connection for IBS with 
diverticulosis and assigned a 10 percent evaluation.  38 
U.S.C.A. §§ 7105(d)(3), 7108 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 20.200, 20.202, 20.302 (2009).  

7.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the service-connected IBS with 
diverticulosis are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.3, 4.7, 4.114 including Diagnostic Codes 7319 
and 7327 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations provide that, upon the 
submission of a substantially complete application for 
benefits, VA has an enhanced duty to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Specific to requests to reopen, a veteran must be notified of 
both the reopening criteria and the criteria for establishing 
the underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

Since the Board's present action grants the Veteran's 
petition to reopen his previously denied claims, there is no 
prejudice to the appellant under Kent.  

Similarly, to the extent the action taken hereinbelow is 
favorable to the Veteran, the Board finds that no further 
notification or assistance is required as to the claim of 
service connection for PTSD.  

Otherwise, considering the duties imposed by VCAA and its 
implementing regulations, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claims decided hereinbelow has been 
accomplished.  

In particular, the RO sent the Veteran a letter in September 
2005 advising him that to establish service connection on the 
merits, the evidence must show a current disability, an 
injury or disability based on active service, and a 
relationship between the claimed disabilities and active 
service.  

The September 2005 letter also advised the Veteran that VA is 
responsible for getting relevant records held by any Federal 
agency, to include service records, Social Security 
Administration (SSA) records, and records from VA and other 
Government agencies; that he must provide enough information 
about the records to allow VA to request them; and that it 
was his responsibility to make sure VA received the records.  

Also, in an October 2007 cover letter, the Veteran was 
advised that a disability rating and an effective date for 
the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman, 19 Vet. App. 
at 484.  

With regard to his claim for a higher initial rating, VA 
General Counsel held in VAOPGCPREC 8-2003, that in such a 
"downstream" issue, the provisions of 38 U.S.C.A. § 5103(a) 
do not require separate notice of the information and 
evidence necessary to substantiate the newly raised issue.  

Rather, a Statement of the Case (SOC) must be issued.  The 
required SOC in the present case addressing the issue of an 
increased initial evaluation for the service-connected IBS 
with diverticulosis was furnished to the Veteran in April 
2009.  

Although documents fully meeting the VCAA's notice 
requirements were not provided to the Veteran before the 
rating decision on appeal, the Board notes that the claims 
were fully developed and then readjudicated in a November 
2009 Supplemental Statement of the Case (SSOC), which was 
issued after all required notice was provided.  

Although the Veteran has not identified or demonstrated that 
any potential errors are prejudicial, the Board finds that 
any arguable lack of full preadjudication notice in this 
appeal has not, in any way, prejudiced the Veteran.  See 
Shinseki v. Sanders, 07-1209 slip op. at 11-12 (April 21, 
2009).  

The Board also finds that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claims on appeal  

First, the Veteran's service treatment record (STR) is on 
file.  The Veteran has repeatedly asserted that the STR 
currently associated with the claims file is missing a 
separate mental heath treatment record.  The Board notes, 
however, that these treatment records are pertinent to the 
Veteran's PTSD claim, which is granted herein below.  
Accordingly, there no reason to remand for any further 
attempt to locate the claimed missing records.  There is 
otherwise no indication of missing service treatment records.  

The claims file also contains medical records from those VA 
and non-VA medical providers that the Veteran identified as 
having relevant records.  Neither the Veteran nor his 
representative has identified, and the file does not 
otherwise indicate, that any other VA or non-VA medical 
providers have additional pertinent records that should be 
obtained before the appeal is adjudicated by the Board.  See 
Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) 
(clarifying that VA's duty to assist applies only to records 
relevant to a Veteran's present claim).  

Second, the Veteran was afforded VA examinations in June 2007 
for the purpose of evaluating determining whether he has a 
respiratory disorder or hearing loss due to active service.  

He was also afforded VA examinations in May 2007 and October 
2009 to determine the severity of his service-connected IBS 
with diverticulosis.  

The Board finds that these VA examinations are adequate 
because, as shown below, they were based upon consideration 
of the Veteran's pertinent history, including his lay 
assertions, his current complaints, and because they describe 
the claimed respiratory disorder and hearing loss, plus the 
service-connected IBS with diverticulosis, in detail 
sufficient to allow the Board to make a fully informed 
determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

With regard to the service-connected IBS with diverticulosis, 
the Veteran has not asserted, and the evidence does not show, 
that his symptoms have increased in severity since the 
October 2009 evaluation.  

The Board accordingly finds no reason to remand for further 
examination.  

Finally, the Veteran has been afforded a hearing before the 
undersigned Veterans Law Judge in which he presented oral 
testimony in support of his claim.  

For these reasons, the Board finds that all necessary facts 
have been properly developed in regard to the Veteran's 
claims, and no further assistance is required in order to 
comply with VA's statutory duty to assist in the development 
of evidence necessary to substantiate the claims.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board also finds that there was substantial compliance 
with the December 2008 Board remand directives.  A remand by 
the Board confers upon the claimant, as a matter of law, the 
right to compliance with the remand order.  Stegall v. West, 
11 Vet. App. 268 (1998).  

Nonetheless, it is only substantial compliance, rather than 
strict compliance, with the terms of a remand that is 
required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 
(2008) (finding substantial compliance where an opinion was 
provided by a neurologist as opposed to an internal medicine 
specialist requested by the Board); Dyment v. West, 13 Vet. 
App. 141 (1999). VA's duty to assist is met; thus, it is not 
prejudicial for the Board to proceed with appellate review.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

In particular in this case, the Board in its December 2008 
remand directed the RO first to send the Veteran a letter to 
ascertain whether he wanted to void his previous appointment 
of DAV to act as his representative, and, if so, whether he 
wanted to appoint some other individual or agency to 
represent him.  This was accomplished by a May 2009 RO 
letter.  

The Board also directed the RO to review the file to 
determine whether the Veteran had submitted a timely appeal 
regarding the initial evaluation of the service-connected 
IBS.  This was accomplished, and the RO notified the Veteran 
by a September 2009 letter that they accepted a June 2009 VA 
Form 21-4318 as a timely Substantive Appeal.  

The Board then instructed the RO to readjudicate the remanded 
claims, which the RO accomplished in a November 2009 SSOC.  

As all directed action has been accomplished, further remand 
is not necessary.  See Stegall v. West, 11 Vet. App. 268 
(1998); See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) 
(finding substantial compliance where an opinion was provided 
by a neurologist as opposed to an internal medicine 
specialist requested by the Board).  

In conclusion, because all duties to notify and assist have 
been satisfied, the Board will proceed with consideration of 
the merits of the appeal.  


II.  Analysis

A.  New and Material Evidence

In August 2005, the Veteran filed a petition to reopen his 
claims of service connection for (1) respiratory disorder 
claimed as asbestos exposure and (2) bilateral hearing loss.  

For sake of clarity, the Board points out that the Veteran's 
claim of service connection for PTSD is also properly 
characterized as a petition to reopen.  The RO originally 
denied service connection for a "nervous disorder" in an 
April 1994 rating decision, on the basis that the Veteran was 
not diagnosed with a nervous disorder.  

In a December 1994 NOD letter, the Veteran clarified that he 
was disagreeing with the RO's decision concerning his claim 
for "psychological problems."  In a January 1997 rating 
decision, the RO denied a petition to reopen the claim on the 
basis that the Veteran had been diagnosed with a personality 
disorder, but not a "nervous or psychological disorder."  
In a February 2002 decision, the Board denied the claim on 
the same basis.  

In August 2005, the Veteran filed the instant claim of 
service connection for PTSD.  The VA treatment records and VA 
examinations show that the Veteran is currently diagnosed and 
treated for PTSD.  

Because the Veteran originally described his claim very 
generally as encompassing "psychological problems," and 
because the RO adjudicated the claim to include any 
psychological disorder, the Board finds that his current 
claim of service connection for PTSD is not a new claim.  

Rather, it is a petition to reopen the prior claim of service 
connection for a psychiatric disorder.  See Velez v. 
Shinseki, 23 Vet. App. 199, 205 (2009); see also See Clemons 
v. Shinseki, 23 Vet. App. 1 (2009).  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied only if new and 
material evidence has been submitted by or on behalf of a 
claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, such as this one, the provision of 38 C.F.R. § 3.156(a) 
define "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even when it would not be enough to 
convince the Board to grant the claim.  Hodge, 155 F.3d at 
1363.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

If new and material evidence is received during an applicable 
appellate period following a RO decision (1 year for a rating 
decision and 60 days for a SOC) or prior to an appellate 
(Board) decision (if an appeal was timely filed), the new and 
material evidence will be considered as having been filed in 
connection with the pending claim that was pending at the 
beginning of the appeal period.  See 38 C.F.R. § 3.156(b); 
Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  

Furthermore, except as otherwise provided, if at any time 
following issuance of a decision VA receives or associates 
with the claims file relevant official service department 
records that existed and had not been associated with the 
claims file when VA first decided a prior claim, VA will 
reconsider the claim.  See 38 C.F.R. 3.156(c).  

By way of history in the present case, the Board notes that 
the Veteran's original claim of service connection for 
hearing loss was denied in an August 1981 rating decision on 
the basis that hearing loss was not shown.  The Veteran was 
notified of the decision by an August 1981 cover letter, but 
he did not submit an NOD.  

Then, the RO issued a rating decision in April 1994 denying 
service connection for asbestosis and a nervous disorder.  
The RO also found that the Veteran had not submitted new and 
material evidence sufficient to reopen his previously denied 
claim of service connection for hearing loss.  The Veteran 
was notified of the RO's decision by a May 1994 letter.  

The RO received a NOD in November 1994, but in a December 
1994 statement, the Veteran clarified that he only was 
disagreeing with the RO's decision regarding denial of 
service connection for a psychiatric disorder.  

The RO issued a SOC on that issue in January 1996.  It was 
determined that although he had "adjustment problems in 
service," he had no current diagnosis of a nervous disorder.  
In response, the Veteran submitted four releases to obtain 
psychiatric treatment records.  

In a January 1997 rating decision, the RO found that the 
Veteran had not submitted new and material evidence necessary 
to reopen his claim of service connection for "any nervous 
condition."  

In an April 1997 rating decision, the RO again found that the 
Veteran had not submitted new and material evidence necessary 
to reopen his claims of service connection for hearing loss 
and residuals of asbestos exposure.  The Veteran was notified 
of this decision by an April 1997 cover letter.  

In April 1997, the RO received the Veteran's NOD disagreeing 
with the April 1997 rating decision.  The RO issued an SOC in 
June 1997.  He was notified of the decision and his appellate 
rights by a June 1997 cover letter.  The RO received a 
Substantive Appeal in July 1997.  The RO issued Supplemental 
SOCs (SSOC) in April 1998, December 1998, September 1998, and 
January 1999.  

In August 2000, the Board issued a decision denying service 
connection for a psychiatric disorder and denying the 
Veteran's petitions to reopen his claims of service 
connection for hearing loss and residuals of asbestos 
exposure.  

The Veteran appealed the Board's August 2000 decision to the 
Court of Appeals for Veterans Claims (Court), which issued an 
order in March 2001 remanding the matter to the Board for 
action consistent with VCAA, which had been recently enacted.  

In February 2002, the Board issued a decision again denying 
service connection for a psychiatric disorder and denying the 
Veteran's petitions to reopen his claims of service 
connection for hearing loss and residuals of asbestos 
exposure.  

The Veteran did not appeal the February 2002 Board decision 
to the Court.  

Because the Veteran did not appeal the Board's February 2002 
decision, the petitions to reopen the claims of service 
connection for (1) a psychiatric disorder, (2) a respiratory 
disorder claimed as asbestos exposure, and (3) bilateral 
hearing loss, are final as to the evidence of record at the 
time.  38 U.S.C.A. §§ 511(a), 7103, 7104(a); 38 C.F.R. § 
20.1100; see also Jones v. Shinseki, 23 Vet. App. 122, 126 
(2009) (a later appellate adjudication of a claim resolves 
any earlier, unadjudicated claims pending prior to the 
appellate adjudication).  

The Board decisions are final as to the evidence then of 
record, and are not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100.  
Accordingly, the present claims may only be reopened with 
submission of new and material evidence.  See 38 U.S.C.A. §§ 
5108, 7104(b); 38 C.F.R. § 3.156(a).  

As indicated, the Veteran filed his present petition to 
reopen the claims in August 2005.  

The evidence associated with the claims file since the 
February 2002 Board decision consists of VA outpatient 
treatment records.  The Veteran also underwent a VA 
respiratory examination in June 2007, a VA audiological 
examination in June 2007, and a VA psychiatry examination in 
May 2007.  

The Board finds that these items are "new" evidence because 
they deal with information that was present in February 2002.  
The Board also finds that the new evidence is "material" 
because it addresses whether the Veteran has PTSD, and a 
current respiratory disorder or bilateral hearing loss 
related to his service, which is the reason the claims were 
previously denied.  

The Board accordingly finds that new and material evidence 
has been received to reopen the claims of service connection 
for a respiratory disorder claimed as due to asbestos 
exposure, bilateral hearing loss, and a psychiatric disorder 
to include PTSD.  The claims are, accordingly, now subject to 
review based on the entire evidentiary record.  


B.  Entitlement to Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection generally requires credible and competent 
evidence showing: (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or 
injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  See Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Also, certain chronic diseases may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active service.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In making all determinations, the Board must fully consider 
the lay assertions of record.  A layperson is competent to 
report on the onset and continuity of his current 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report on that of which he 
or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Lay evidence can also be competent and sufficient evidence of 
a diagnosis or to establish etiology if (1) the layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board must assess the credibility and weight of the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(BVA has a duty to assess).  


A Respiratory Disorder

In his August 2005 claim, the Veteran wrote that he might 
have residual effects of in-service asbestos exposure.  

During a March 2007 hearing, the Veteran clarified that he 
was seeking service connection for exposure to asbestos.  
More recently, he testified at a November 2008 hearing that 
he had never been told he had asbestosis or mesothelioma.  

In cases involving a claim of entitlement based on asbestos 
exposure in service as the cause of current disability, the 
claim must be analyzed under VA administrative protocols.  
Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993); Ashford v. Brown, 10 Vet. 
App. 120, 124-25 (1997).  The Board notes that paragraph 
7.21(b) of the Manual does not constitute a presumption of 
asbestos exposure; rather, it is a guideline for 
adjudication.  See VAOPGCPREC 04-2000 (April 13, 2000).  

According to the administrative protocols, VA must determine 
whether (1) service records demonstrate asbestos exposure 
during service, and, if so, (2) determine whether there is a 
relationship between that exposure and the claimed disease.  
M21-1, Part IV, 7.21(d)(1) (October 3, 1997).  

Some of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, demolition of old 
buildings, carpentry and construction, manufacturing and 
servicing of friction products such as clutch facings and 
brake linings, manufacture and installations of roofing and 
flooring materials, asbestos cement and pipe products, 
military equipment, etc.  M21-1 (Manual), Part IV, paragraph 
7.21(b)(1) (October 3, 1997).  

Radiographic changes indicative of asbestos exposure include 
interstitial pulmonary fibrosis (asbestosis), pleural 
effusions and fibrosis, pleural plaques, and mesotheliomas of 
pleura and peritoneum.  M21-1, Part IV, 7.21(a)(1)  

The primary disabilities resulting from asbestos exposure are 
respiratory in nature such as fibrosis; interstitial 
pulmonary fibrosis, also called asbestosis; tumors; pleural 
effusions; and pleural plaques.  Cancer is also a known 
residual disability of asbestos exposure with respiratory 
cancer including mesotheliomas of pleura and peritoneum, and 
cancer of the lung, bronchus, larynx and pharynx being the 
most common.  M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C(9)(b).  

Here, the Veteran contends that he was exposed to asbestos as 
a fire fighter while stationed at RAF/USAFB Lakenheath, 
England, during service.  The Veteran's DD 214 shows that his 
primary military occupational specialty (MOS) was 57150, Fire 
Protection Specialist, for 3 years 10 months.  His service 
records confirm that he served at RAF/USAFB Lakenheath, 
England.  

The record also contains a May 1998 letter from the U.S. Air 
Force explaining that studies of the fire department building 
at RAF/USAFB Lakenheath from November 1976 to October 1982 
establish that workers might have been exposed to asbestos, 
but the exposure was below federal exposure limits at that 
time.  

In light of this letter showing that the Veteran was likely 
exposed to elevated levels of asbestos during his active 
service, the only remaining question on appeal is whether he 
is diagnosed with current respiratory disability due to 
asbestos exposure.  

"Congress specifically limits entitlement to service-
connected disease or injury where such cases have resulted in 
a disability.  In the absence of a proof of present 
disability there can be no claim."  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992)(citation omitted).  

The requirement of a "current disability" is satisfied if a 
disorder is diagnosed at the time a claim is filed or at any 
time during the pendency of the appeal; service connection 
may be awarded even though the disability resolves prior to 
adjudication of the claim.  See McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  

Here, the evidence currently of record, including the 
Veteran's own lay statements, shows that he has not been 
diagnosed with a respiratory disorder at any point during 
service or since his discharge.  

The service treatment record (STR) includes a November 1980 
occupational physical examination when the Veteran reported 
having asbestos exposure.  He denied having any symptoms such 
as shortness of breath.  Likewise, during his discharge 
examination in January 1981, he denied a history of asthma, 
shortness of breath, pain or pressure in chest, chronic 
cough, dizziness or fainting spells.  On  examination, his 
lungs and chest was "normal."  A chest X-ray study was 
normal.  

Following his discharge, the Veteran was diagnosed with acute 
bronchitis in December 1988.  In March 1993, the Veteran 
complained of bronchitis "again."  

During VA outpatient treatment in August 1998, the Veteran 
reported having in-service asbestos exposure.  He also 
complained of being susceptible to bronchitis, but denied 
having chest pain or shortness of breath; on examination, the 
lungs were clear to auscultation, bilaterally.  

An August 1998 VA chest X-ray study showed no acute 
infiltrates or nodules; the pleural surfaces and 
extrathoracic soft tissues were normal; no intrinsic skeletal 
lesion seen.  The assessment was that of (possible mild 
cardiac enlargement and) no acute infiltrates.  

In May 2007, the Veteran underwent a VA outpatient 
respiratory consultation.  A pulmonary function test (PFT) 
was performed, which showed no obstruction present; decreased 
TLC suggesting restriction; and decreased FRC suggesting 
possible extrinsic factor for restriction.  The Veteran was 
issued a multi dose inhaler (MDI).  

In connection with his present claim, the Veteran underwent a 
VA respiratory examination in June 2007.  The VA examiner in 
reviewing the pertinent history noted that the Veteran had a 
history of cigarette smoking, which he quit approximately 26 
years ago.  

The Veteran currently smoked one cigar per day without 
inhalation.  With regard to his active service, the VA 
examiner reviewed the U.S. Air Force letter (cited 
hereinabove).  

According to the VA examiner, the letter showed increased 
levels of asbestos in the Veteran's in-service work 
environment.  The VA examiner observed that the Veteran had 
not fashioned, demolished or worked with the asbestos.  
Rather, the Veteran's exposure was based on whatever asbestos 
was liberated from the ceiling.  

The VA examiner further noted that the Veteran presently 
denied having recurrent pneumonia, pleurisy, asthma and 
pulmonary tuberculosis.  He denied having dyspnea on 
exertion.  He currently worked in a warehouse with fairly 
clean air.  The Veteran reported having bronchitis every 
year, but denied current chronic cough or sputum production.  

On examination, the VA examiner found the Veteran's chest 
entirely clear to percussion and auscultation, and there was 
no evidence of any rales, rhonchi or wheezes.  A chest X-ray 
study showed no evidence of parenchymal disease, calcified 
pleural plaques, or pleural disease; the assessment was that 
of essentially normal film.  A PFT revealed normal spirometry 
with no evidence of airway obstruction; lung volumes 
indicated a mild reduction in total lung capacity, indicating 
mild restriction; and decrease in TLC and FRC suggested 
possible extrinsic factors for restriction.  The PFT further 
showed normal diffusing capacity, which was super normal on 
correction for alveolar volumes, suggestive of extrapulmonary 
restriction of a mild degree, possible secondary to being 
overweight.  

Based on the examination results, the VA examiner diagnosed a 
personal history of asbestos exposure with no evidence of 
asbestos-related lung disease.  This included no evidence of 
calcified pleural plaques, interstitial lung disease or 
pulmonary functioned showing extrapulmonary restriction.  
Plus, there were no auscultatory findings suggesting 
fibrosis.  

Following the VA examination, the VA outpatient treatment 
records, such as in August 2007 and April 2009, show that the 
Veteran denied having chest pain or shortness of breath.  His 
lungs were clear on examination.  

Because the evidence establishes that the Veteran is not 
diagnosed with a respiratory disorder related to his likely 
in-service asbestos exposure, service connection must be 
denied.  

The Board finds the June 2007 VA examiner's opinion highly 
probative in this regard.  First, the examiner reviewed the 
pertinent medical history, including the Veteran's lay 
assertions and the U.S. Air Force letter.  The VA examiner, 
in fact, recognized that the Veteran was likely exposed to 
asbestos during service.  In other words, the VA examiner is 
shown to have been fully and accurately informed of the 
relevant medical history.  

Moreover, the VA examiner performed a very thorough clinical 
evaluation, which included a physical examination and review 
of a PFT and chest X-ray examination.  Finally, the VA 
examiner's conclusions are consistent with the remaining 
medical evidence showing an absence of complaints or 
diagnosis of a respiratory disorder related to asbestos 
exposure.  

For these reasons, the Board finds that June 2007 VA 
examiner's opinion is the most probative evidence regarding 
the issue of whether the Veteran has a current respiratory 
disorder related to any event of his period of service.  See 
Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008) (a 
medical opinion is highly probative if a medical expert was 
fully informed of the pertinent factual premises).  

The Board points out that to the extent evaluations in May 
2007 and June 2007 show a diminished TLC and FRC, this was 
attributed to extrinsic factors.  The X-ray studies showed no 
pleural plaques or other indicators of asbestos-related 
disability.  Also, the Veteran reported a history of yearly 
bronchitis, but there is not indication that this might be 
related to the Veteran's service.  

The Board has carefully considered the Veteran's lay 
assertions.  His assertions are found to be credible, but as 
indicated, he has not complained of shortness of breath or 
other respiratory symptoms.  

The Veteran has also not identified a contemporaneous medical 
opinion diagnosing a respiratory disorder, and the record 
contains no contemporaneous descriptions supporting a later 
medical professional's diagnosis.  See, e.g., Davidson, 581 
F.3d at 1316; Jandreau , 492 F.3d at 1376-77.  

Rather, the Veteran is claiming service connection for 
exposure to asbestos.  Service connection is not available, 
however, for exposure to asbestos alone without a resulting 
disability.  See Brammer, 3 Vet. App. at 225; McClain, 21 
Vet. App. at 321.

In conclusion, the Board finds after careful review of the 
entire record that the weight of the evidence is against the 
claim of service connection for a respiratory disorder 
claimed as asbestos exposure.  Accordingly, the claim must be 
denied.  

In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  




Hearing Loss

The Veteran is also contending that he has hearing loss due 
to his service.  During his November 2008 hearing, he 
explained that, as a firefighter during service, he spent a 
lot of time on the flight line where he was exposed to jet 
engine noise.  

Service connection for hearing loss in particular requires 
credible evidence of acoustic trauma due to significant noise 
exposure in service, post-service audiometric findings 
meeting the regulatory requirements for hearing loss 
disability for VA purposes, and a medically sound basis upon 
which to attribute the post-service findings to the injury in 
service (as opposed to intercurrent causes).  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater, or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 decibels or 
greater, or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Based upon its careful and independent review, the Board 
finds that the claim of service connection must be denied 
under the law, because the evidence of record shows that the 
Veteran currently does not have hearing disability as defined 
in 38 C.F.R. § 3.385.  

The Veteran's STR shows that his hearing acuity at entrance 
into service in April 1977 was as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
 10
5
20
5
5
LEFT
20
10
10
5
5

The summary of defects notes "hearing loss."  

The Veteran underwent a further audiological evaluation 
during service in April 1980.  Audiometry results were as 
follows:  


HERTZ

500
1000
2000
3000
4000
RIGHT
 0
5
0
0
0
LEFT
15
5
0
0
0

The note shows that the Veteran was not been issued earplugs 
or noise muffs.  

Then, in a December 1980 questionnaire, the Veteran endorsed 
being routinely exposed to intense noise.  

On evaluation at discharge in January 1981, the Veteran 
denied ear trouble and hearing loss.  Audiometry results were 
as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
 0
5
0
0
0
LEFT
15
5
0
0
0

In short, the Veteran's STR fails to show any indication of a 
hearing loss during service.  

To the extent "hearing loss" is noted at the time of his 
entrance into service, the April 1977 audiometry results do 
not show a hearing loss disability as defined in 38 C.F.R. 
§ 3.385.  

Accordingly, the Veteran is presumed to have been sound upon 
entry.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (A 
veteran is presumed to have been sound upon entry into active 
service, except as to conditions noted at the time of the 
acceptance, examination, or enrollment, or where clear and 
unmistakable evidence demonstrates that the condition existed 
before acceptance and enrollment and was not aggravated by 
such service).  

Moreover, in comparing the audiometry results at the 
Veteran's entrance into service in April 1977 to those at his 
in January 1981, the Board notes that the Veteran's hearing 
acuity is shown to have actually undergone an improvement.  

The Veteran's post-service treatment records likewise show no 
evidence of a hearing loss disability as defined in 38 C.F.R. 
§ 3.385. 

Beginning in June 1989 to the present, the VA treatment 
records show that the Veteran regularly complained of reduced 
hearing.  This was improved following removal of cerumen.  

In connection with a prior claim, the Veteran underwent a VA 
audiological examination in July 1998.  The Veteran 
complained of decreased hearing since his service.  He 
reported noise exposure from aircraft as a firefighter on the 
flightline.  Post-service noise exposure included factory 
work, volunteer firefighting.  He denied tinnitus.  
Audiometry results were as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
 15
15
25
20
25
LEFT
20
15
15
15
20

Speech recognition scores were 98 percent right ear and 100 
percent left ear.  The VA examiner diagnosed mild SNHL 
beginning at 6000 Hz in the right ear and a moderate SNHL 
beginning at 6000 Hz in the left ear.  Hearing was normal 
from 250 to 4000 Hz.  The examiner commented that the STR 
revealed normal hearing from April 1977 to January 1981.  

The Veteran underwent another VA audiological evaluation in 
June 2007.  In reviewing the pertinent history, the VA 
examiner noted that five audiological evaluations during the 
Veteran's service showed hearing within normal limits.  Plus, 
the VA examination in 1998 and a routine hearing examination 
in 2004 showed normal hearing except at 6000 Hz.  The 
Veteran's noise exposure included in-service exposure to 
aircraft engines and post-service factory work for 26 years, 
plus gun shooting as a hobby with hearing protection.  The 
Veteran denied having tinnitus, vertigo, recent otologic 
disease, except regular cerumen removal.  The VA audiologist 
reported hearing audiometry results as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
 15
15
15
10
20
LEFT
15
10
15
10
15

Speech recognition scores were 98 percent right ear and 100 
percent left ear.  The audiologist diagnosed normal hearing 
except at 6000 Hz in the examiner left ear. 

In short, the current level of left and right ear hearing 
acuity does not meet the definition of hearing loss 
disability as defined by 38 C.F.R. § 3.385.  Without a 
showing of current disability, service connection may not be 
granted.  

The Board has carefully considered the Veteran's lay 
assertions in this regard.  His assertions are credible.  
They are not, however, probative.  In particular, he has 
emphasized that he has hearing loss at the same frequency as 
the jet engines he worked around during service.  The claims 
file reveals that the Veteran has gone to extensive lengths 
in an attempt to determine the frequencies of these jet 
engines.  

The frequency of the jet engines to which he was exposed, 
however, is not pertinent.  The Board points out that the 
July 1998 and June 2007 VA examiners diagnosed hearing loss 
at 6000 Hz.  

According to 38 C.F.R. § 3.385, a hearing disability for VA 
purposes is defined according to hearing acuity shown at 
frequencies 500, 1000, 2000, 3000, and 4000 Hz, and by 
considered speech recognition scores.  The evidence does not 
show, nor does the Veteran assert, that he has a hearing loss 
in these frequencies meeting the requirements of 38 C.F.R. 
§ 3.385.  Any evidence showing jet engine frequencies would 
not change this determination.  

Accordingly, the Veteran's lay assertions are not probative 
with regard to the issue of whether he is currently diagnosed 
with a hearing loss disability for VA purposes.  See 
Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  

In conclusion, the Board finds on this record that the claim 
of service connection for bilateral hearing loss must be 
denied by operation of law.  


PTSD

The Veteran is also claiming that he has PTSD due to 
stressors that occurred during his active service.  

Service connection for PTSD "requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred."  
38 C.F.R. § 3.304(f).  

Personality disorders are deemed to be congenital or 
developmental abnormalities and are not considered to be 
disabilities for the purposes of service connection.  38 
C.F.R. §§ 3.303(c), 4.9, 4.127; see also Winn v. Brown, 8 
Vet. App. 510, 516 (1996).  
Here, the Veteran does not assert, nor does the evidence 
show, that he served in combat.  Accordingly, the Board finds 
that his claimed stressors cannot be related to combat with 
the enemy.  

Rather, the Veteran describes a traumatic event as occurring 
in October 1979.  He explains that while stationed at 
Lakenheath, England, a friend asked him whether he would be 
able to give the friend's wife a ride home from work.  His 
friend was worried about the weather.  The Veteran agreed.  
Later, the phone rang, but the Veteran did not answer the 
call.  The Veteran now suspects that it was his friend's wife 
calling to ask the Veteran to pick her up.  The friend's wife 
was then killed in a motor vehicle accident (MVA), and the 
Veteran felt responsible.  

In addition to the trauma of feeling responsible for his 
friend's wife's death, the Veteran recalls that the friend, 
upon learning of his wife's death, asked the Veteran to go 
and tell his friend's children that their mother was dead.  

Overall, the Veteran's STR shows that first he presented to a 
mental health clinic (MHC) in August 1978, which was prior to 
the claimed stressor.  He complained of "situational 
problems" related to his job.  

The STR does, however, show that the Veteran presented at an 
emergency room at RAF/USAFB Lakenheath, England, in October 
1979.  He reported that a good friend's wife had had been 
killed that day, and he wanted to speak with a psychiatrist.  
According to the treatment note, the friend's wife had been 
killed while she was driving back from the Veteran's home, 
and the Veteran felt responsible.  The assessment was that of 
grief reaction.  

On follow-up the next day, the Veteran complained of feeling 
depressed and anxious.  He reported that a friend of had been 
killed in a MVA on the previous day.  He felt shocked and 
angry.  An assessment of grief reaction was again made.  

The Veteran continued to undergo regular counseling and group 
therapy for "personal and job-related stress."  He was 
noted to have "adjustment problems," including temper 
control.  It was also noted that he continued to experience 
depression related to the recent death of a friend.  

Further, a September 1980 non-MHC treatment note shows that 
the Veteran complained of still feeling tired.  The 
assessment was that of essentially normal examination; 
fatigue might be due to depression.  

In June 1979, the Veteran received nonjudicial punishment 
(Art. 15) for shouting at and threatening his superior 
noncommissioned officer.  

During his January 1981 discharge examination, the Veteran 
denied frequent trouble sleeping, depression or excessive 
worry, and nervous trouble of any sort.  The clinical 
psychiatry evaluation was "normal."  

The post-service evidence includes a February 1983 private 
psychiatry note indicating that the Veteran was referred for 
evaluation after making gross physical threats at work.  It 
was noted that he had "some sort of treatment" in service.  
Currently, he acted like a "very macho male."  

A mental status examination was performed, and the assessment 
was no Axis I diagnosis.  The Axis II diagnosis was 
personality disorder, mixed type with schizoid, explosive, 
and dependent features.  

In an August 1988 private psychiatry transfer summary, the 
Veteran was described as presenting in a bravado manner 
consistent with a "very schizoid individual."  He was 
manipulative in his therapy to the extent that he felt it 
would allow him to act out his "wild fantasies and 
behaviors."  

A September 1993 private psychological "summary" indicates 
that the Veteran had undergone psychiatric treatment for the 
prior 10 to 12 years, with the typical focus of treatment on 
the Veteran's compulsive behavior, which was usually violent 
in nature.  He had strong difficulty with authority figures, 
and was particularly angry at "the military."  

One of the underlying issues was thought to be anger in 
relation to his adoptive and biological parents.  He also had 
an issue with his drinking patterns.  

Then in a March 1996 summary, a different private 
psychologist explained that he had been treating the Veteran 
since September 1993.  During treatment, the Veteran had 
expressed interest in obtaining VA disability, but the 
psychologist noted that he did not meet the criteria for an 
Axis I diagnosis.  Rather, the Veteran's issues were an Axis 
II personality disorder, mainly involving his difficulty 
getting along with others.  

The record on appeal then includes VA treatment notes 
beginning in January 1996 showing that the Veteran underwent 
regular psychiatric treatment.  

A June 1996 therapy note indicates that the Veteran's service 
connection claim was "very weak due to his lack of stressors 
in the military."  A diagnosis of paranoid personality was 
made in July 1996.  Again in March 1997, the Veteran's 
therapist commented that the Veteran did "not have much of a 
claim," and had letters of support that actually undermined 
his "weak" claim.  

Then, during therapy in September 1997, the Veteran was noted 
to have emotionally discussed the death of Princess Diana, 
which reminded the Veteran of an incident in service when he 
had to tell a friend that the friend's wife had died.  

The first indication of PTSD appears in February 2001, when 
the Veteran's psychologist noted that the Veteran continued 
to report symptoms of PTSD.  A diagnosis of PTSD was made in 
September 2002.  This PTSD diagnosis, however, was not 
repeated.  Rather, subsequent treatment notes show a 
diagnosis of paranoid personality disorder, chronic.  

In a July 2005 letter, the Veteran's treating VA psychologist 
wrote in support of the Veteran's claim that she had been 
treating the Veteran since January 2005.  Previously, the 
Veteran had had psychotherapy for 10 years.  He was diagnosed 
with PTSD and personality disorder, NOS.  

The psychologist specified that she based this assessment on 
review of VA treatment records, "some" service records, 
treatment records from the Veteran's prior psychologist, and 
a clinical interview.  

The VA psychologist then explained in her letter that the 
Veteran first underwent a psychological examination in-
service due to symptoms of anger, depression, anxiety, 
adjustment and situational problems.  

According to the VA psychologist, a diagnosis of adjustment 
disorder with mixed disturbance of emotions and conduct now 
"appear[ed] consistent with the limited information 
available for review."  The Veteran also suffered an 
emotionally traumatic event in October 1979, when his 
friend's wife was killed in a motor vehicle accident.  The 
friend asked the Veteran to stay with his children and tell 
them of their mother's death.  

The treatment records from that time show that the Veteran 
felt shock, anger and depression, plus he had trouble 
sleeping.  He had frequent mental health appointments and was 
prescribed medication.  

The VA psychologist, in her July 2005 letter, then explained 
how this traumatic experience met all PTSD criteria 
consistent with a DSM-IV PTSD diagnosis.  According to the 
psychologist, the Veteran now had PTSD as a direct result of 
his in-service trauma.  She stated that the Veteran did not 
appear to suffer from PTSD prior to entering treatment, so 
"it [was] more probable than not" that the Veteran had 
occupational and social functioning impairment due to this 
PTSD.  

In a May 2005 treatment note, the Veteran's therapist 
commented that the Veteran appeared to have a good VA case.  

Also of note, the Veteran complained during treatment in 
August 2005 that a certain song always triggered recollection 
of the death of his friend's wife.  

In connection with his present claim, the Veteran underwent a 
VA psychiatry examination in May 2007.  The examiner 
described the Veteran's psychiatric treatment history as 
"extensive," and noted that the Veteran had had an Art. 15 
in service due to threatening an NCIC.  

With regard to his current situation, the Veteran reported 
that he lived at home without issue.  (The examiner commented 
that, contrary to the Veteran's assertion, the past treatment 
records revealed that the Veteran's mother's resented his 
living at home.)  

The Veteran also reported that he regularly saw 20 to 25 
friends.  (Again, the VA examiner noted that the records 
showed he might know this many people, but he was not close 
to them.)  

With regard to the Veteran's in-service treatment, the 
examiner noted that the Veteran was seen for 12 to 18 months 
prior to the death of his friend's wife.  According to the 
Veteran, he was sent for a psychiatric evaluation at that 
time to avoid having his "stripes [taken] away."  

The Veteran then described his wife's friend being involved 
in an MVA.  In particular, his friend had asked the Veteran 
to give her a ride home, but when the phone rang, he did not 
answer it.  She died, and the Veteran felt responsible.  He 
had to tell her children about their mother's death.  The 
Veteran continued mental health treatment even after being 
transferred back to the United States.  The Veteran reported 
that he continued treatment after service.  

The VA examiner then explained that the Veteran reported PTSD 
symptoms that were related to the in-service MVA.  For 
instance, he avoided children and women.  On mental status 
examination, the VA examiner noted that the Veteran became 
tearful and covered his eyes when speaking of the MVA.  He 
also evidenced paranoia, persecution and macho bravado.  

Based on the results of the examination, the VA examiner 
found that the Veteran met the DSM-IV criteria for a 
diagnosis of PTSD and a personality disorder with paranoid 
features.  

The examiner commented that the Veteran was predisposed for a 
personality disorder.  For instance, he had workplace 
difficulties prior to the traumatic incident.  Also, the 
Veteran was adopted, but could not recall his emotional 
response upon learning of this.  The examiner explained that 
this was a significant incident that most would be able to 
recall.  

According to the examiner, much of the Veteran's poor coping 
with PTSD symptoms was a function of his personality 
disorder.  The examiner attributed 20 percent of the 
Veteran's symptoms to PTSD and 80 percent to a long-standing 
personality disorder.  

Following the May 2007 VA examination, the Veteran continued 
to undergo regular VA psychiatric treatment.  The Veteran's 
psychologist commented in July 2008 that the Veteran's 
service experiences had contributed to his PTSD symptoms.  

In October 2008, the psychologist commented that the 
anniversary of the death of his friend's wife occurred the 
prior week, which limited the Veteran's tolerance of others.  

In a February 2008 letter, a VA psychologist explained that 
he was the Veteran's current treating VA psychologist.  As 
such, he found that consistent with the July 2005 VA letter, 
the Veteran continued to have PTSD as a result of a traumatic 
experience during service.  He met all diagnostic criteria 
for a PTSD diagnosis.  

In light of this evidence, the Board finds that the Veteran 
has been competently diagnosed with PTSD linked to his 
claimed in-service stressor.  Accordingly, the first two 
elements of service connection claim are satisfied.  See 
38 C.F.R. § 3.304(f).  

The question thus turns to whether there is a verified or 
verifiable in-service stressor.  See id.  

When a claimed stressor, such as here, is not related to 
combat, a veteran's lay testimony, by itself, will not be 
enough to establish the occurrence of the alleged stressor.  
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  

In such cases, the record must contain service records or 
other corroborative evidence that substantiates the Veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Board is not required to accept a veteran's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  Indeed, the 
Board may not accept a veteran's uncorroborated account of 
his in-service stressor as evidence supporting a claim for 
PTSD if the claimed stressor is not related to combat.  See 
Moreau, 9 Vet. App. at 395-396.  

Similarly, a medical professional's opinion based on a post-
service examination of a veteran is not competent evidence 
that an in-service stressor occurred.  Cohen v. Brown, 10 
Vet. App. 128, 145 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395-96 (1996).

Here, the Board finds that the record contains objective 
evidence corroborating the Veteran's claimed in-service 
stressors.  

In particular, the Board finds highly probative the STR, 
which shows that the Veteran presented for emergency 
treatment in October 1979 asking to talk to a psychiatrist 
about the death of his friend's wife.  

Otherwise, the Veteran submitted a Certificate of Death 
verifying the date and manner of death as reported by the 
Veteran.  The Veteran also submitted two periodical articles 
explaining the circumstances of the MVA.  

The Veteran also submitted three "buddy" statements.  In an 
undated statement, a buddy, MSK, wrote that he had known the 
Veteran since they were stationed in England together in 
1978.  They first met at psychological group counseling and 
had remained friends since.  The buddy indicated that in 
November 1979 the Veteran told him about the death of his 
friend's wife.  

The two remaining "buddy" statements were written by 
persons who indicated that they had known the Veteran prior 
to and after his active service.  They both commented that 
the Veteran had "changed" after his return from Lakenheath, 
England.  

In conclusion, the Board finds that the record includes a 
competent diagnosis of PTSD and medical evidence establishing 
a nexus between the current symptomatology and a verified in-
service stressor.  

In conclusion, when there is a proximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to a claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 55.  

In this case, the evidence is at least in equipoise, and the 
benefit-of-the-doubt rule applies.  Gilbert, 1 Vet. App. at 
55; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The 
Board accordingly finds that service connection for PTSD is 
warranted.  

The Board finds on the other hand that service connection is 
not warranted for the diagnosed personality disorder, NOS, 
also diagnosed as paranoid personality disorder.  Service 
connection is not available for personality disorder, because 
a personality disorder is not a "disability" for the 
purpose of service connection.  38 C.F.R. §§ 3.303(c)  


C.  Entitlement to a Higher Initial Rating

The Veteran is presently service-connected for IBS with 
diverticulosis, which is rated as 10 percent disabling.  He 
contends that a higher evaluation is warranted. 

Whether the Veteran Filed a Timely Substantive Appeal

As an initial matter, the Board finds that the Veteran filed 
a timely Substantive Appeal on the issue. 

An appeal to the Board consists of a timely filed Notice of 
Disagreement (NOD) in writing and, after an SOC has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.200.  

The Substantive Appeal can be set forth on a VA Form 9 or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to errors of fact 
or law made by the RO. 38 C.F.R. §  20.202.  

To be considered timely, the Substantive Appeal must be filed 
within 60 days from the date that the RO mailed the SOC to 
the Veteran or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever is later.  38 
U.S.C.A. § 20.302(b).  

The filing of a timely Substantive Appeal is not a 
jurisdictional bar to Board review.  Therefore, the Board can 
implicitly or explicitly waive the issue of timeliness with 
regard to a Substantive Appeal.  Nonetheless, the Board may 
decline to exercise jurisdiction over an appeal if a 
Substantive Appeal is not timely filed, unless VA has 
continuously treated a claim as if an appeal was timely 
filed.  See Percy v. Shinseki,  23 Vet. App. 37, 45 (2009).    

The Court has made clear that the VA adjudication process 
"'is not meant to be a trap for the unwary . . . a stratagem 
to deny compensation [nor] a minefield" for claimants.  See 
Percy,  23 Vet. App. at 47 (quoting Comer v. Peake, 552 F.3d 
1362, 1369 (Fed. Cir. 2009).  

Here, the RO granted service connection for IBS with 
diverticulitis in a June 2007 rating decision.  In September 
2007, the Veteran submitted an NOD.  Following the Board's 
December 2008 remand, the RO issued a SOC in April 2009.  In 
June 2009, the RO received a statement from the Veteran.  The 
RO handwrote: "accepted in lieu of VA Form 9 on issue of 
IBS" increased rating.  The June 2009 statement was received 
by VA within 60 days of the notice letter notifying the 
Veteran of the April 2009 SOC.  

In short, the Veteran filed a timely NOD following the RO's 
June 2007 rating decision.  

Then, following issuance of the SOC, he submitted a timely 
Substantive Appeal.  The issue on an increased initial 
evaluation for the service-connected IBS with diverticulosis 
is accordingly before the Board for the purpose of appellate 
review.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  


Increased Initial Evaluation

With regard to the merits of the Veteran's claim, the Board 
notes that disability evaluations are determined by the 
application of VA's Schedule for Rating Disabilities, which 
assigns ratings based on average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson v. West, 12 Vet App 119, 125-26 (1999), 
the U.S. Court of Appeals for Veterans Claims (Court) 
distinguished appeals involving a veteran's disagreement with 
the initial rating assigned at the time a disability is 
service connected.  

Accordingly, where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection, and consideration of the appropriateness 
of "staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See id. at 126-27.  

Moreover, the Board notes, the Court recently held that in 
claims for an increased rating VA must consider that a 
claimant may experience multiple distinct degrees of 
disability, resulting in different levels of compensation, 
from the time the increased rating claim is filed to the time 
a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

Given the nature of the present claim for a higher 
evaluation, the Board has considered all evidence of severity 
since the effective date of the grant of service connection 
in August 2005.  The Board's adjudication of this claim 
accordingly satisfies the requirements of Hart.  

Disabilities of the digestive system are assigned under the 
provisions of 38 C.F.R. § 4.114.  According to 38 C.F.R. 
§ 4.113, there are diseases of the digestive system, 
particularly within the abdomen, which, while differing in 
the site of pathology, produce a common disability picture 
characterized in the main by varying degrees of abdominal 
distress or pain, anemia and disturbances in nutrition; 
consequently, certain coexisting diseases in this area, as 
indicated by the instructions under the title "Diseases of 
the Digestive System," do not lend themselves to distinct 
and separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in 
38 C.F.R. § 4.14.  

Accordingly, ratings under diagnostic codes 7301 to 7329, 
inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be 
combined with each other.  Rather, a single evaluation will 
be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.  

In other words, although the Veteran has more than one 
service-connected gastrointestinal disability, the 
disabilities are rated as a single disabling entity.  

Evaluations of IBS are assigned under the provisions of 
38 C.F.R. § 4.114, Diagnostic Code (DC) 7319.  The schedular 
criteria are as follows:  

A 10 percent rating is assigned for moderate symptoms; with 
frequent episode of bowel disturbance and abdominal distress.

A 30 percent rating is assigned for severe symptoms, with 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress.

Evaluations of diverticulitis are assigned under the 
provisions of 38 C.F.R. § 4.114, DC 7327, which provides that 
diverticulitis is to be rated as irritable colon syndrome, 
peritoneal adhesions, or ulcerative colitis, depending upon 
the predominant disability picture.  

The schedular criteria of DC 7319 for irritable colon 
syndrome are set forth above.  

The schedular criteria of DC 7301 for adhesions of peritoneum 
are as follows:  

A 10 percent rating is assigned for moderate adhesions of 
peritoneum, pulling pain on attempting work or aggravated by 
movements of the body, or occasional episodes of colic pain, 
nausea, constipation (perhaps alternating with diarrhea) or 
abdominal distension.  

A 30 percent rating is assigned for moderately severe 
adhesions of peritoneum, partial obstruction manifested by 
delayed motility of barium meal and less frequent and less 
prolonged episodes of pain.  

A 50 percent rating is assigned for severe adhesions of 
peritoneum, definite partial obstruction shown by X-ray, with 
frequent and prolonged episodes of severe colic distension, 
nausea, or vomiting, following severe peritonitis, ruptured 
appendix, perforated ulcer, or operation with drainage.  

A Note to Diagnostic Code 7301 provides that ratings for 
adhesions will be considered when there is history of 
operative or other traumatic or infectious (intraabdominal) 
process, and at least two of the following: disturbance of 
motility, actual partial obstruction, reflex disturbances, 
presence of pain.  38 C.F.R. § 4.114.  

DC 7323 provides ratings for ulcerative colitis.  The 
schedular criteria are as follows: 

A 10 percent rating is assigned for moderate ulcerative 
colitis, with infrequent exacerbations.  

A 30 percent rating is assigned for moderately severe 
ulcerative colitis, with frequent exacerbations.  

A 60 percent rating is assigned for severe ulcerative 
colitis, with numerous attacks a year and malnutrition, the 
health only fair during remissions.  

A 100 percent rating is assigned for pronounced ulcerative 
colitis, resulting in marked malnutrition, anemia, and 
general debility, or with serious complication as liver 
abscess, is rated 100 percent disabling.  38 C.F.R. § 4.114.  

In the present case, the evidence demonstrating the severity 
of the service-connected disability during the period of the 
appeal first consists of the Veteran's August 2005 claim in 
which he wrote that he had chronic diarrhea.  

The pertinent medical evidence first consists of a February 
2006 VA primary care note showing that the Veteran denied 
abdominal pain and bowel dysfunction.  The assessment was 
that of chronic diarrhea IBS.  The Veteran declined a 
gastrointestinal (GI) consultation.  

During a May 2006 VA GI consultation, the Veteran complained 
of water-type stool up through formed stool occurring without 
Lomotil, approximately 6 to 8 times per day.  He also had 
nocturnal stooling approximately 6 to 8 times per year.  The 
bowel movement was accompanied by lower abdomen pain, but no 
cramping or bleeding.  The pain was relieved after passage of 
the stool.  The Veteran also reported marked lactose 
intolerance.  

The examiner noted by way of history that a private 1991 
sigmoidoscopy with biopsy was normal.  Barium enemas were 
also unremarkable, and a 1998 colonoscopy was normal except 
for internal hemorrhoids.  

The physician then noted that the Veteran continued taking 
Lomotil in varying doses daily,  He was able to work, but his 
social and work functioning were governed by his bowel 
movements.  The examination was normal, except that the stool 
was light colored and positive for blood.  

On follow-up in August 2006, it was noted that a colonoscopy 
and upper intestinal endoscopy were positive for diverticular 
disease, internal hemorrhoids and a lipoma of the cecal area.  
The endoscopy revealed hiatus hernia with esophagitis.  The 
physician commented that the Veteran was very lactose 
deficient.  He was advised to follow a high fiber diet.  

In connection with his present claim, the Veteran testified 
at a hearing in March 2007.  His symptoms had gotten worse 
during the prior year.  He had bad diarrhea and could not 
wait if he needed to use the bathroom.  He took four pills 
per day for control.  

Following the hearing, the Veteran underwent a VA examination 
in May 2007.  The examiner did not have the claims file for 
review, but noted the Veteran's report of in-service 
symptoms.  

The Veteran's current complaints consisted of several loose, 
watery stools per day.  He had had no significant weight 
change in the prior year and had stayed within 6 to 8 pounds.  
He did not have nausea or vomiting, but had some mild reflux 
symptoms at times.  He also had diarrhea 1 to 3 times per 
day.  There were loose stools with out blood.  He had no 
history of rectal fistulas.  

For treatment, the Veteran used Lomotil with up to 6 tablets 
per day, which helped.  The Veteran also reported not eating 
before going away from home because of urgency requiring 
immediate access to a bathroom.  If he went out, he would 
check the location of bathrooms.  

The Veteran also reported minimal abdominal pain, but felt 
some abdominal distress without cramping.  He had never been 
hospitalized or had surgery.  He had no history of neoplasm.  
A June 2006 colonoscopy showed a lipoma in the ileocecal 
valve, diverticulosis of the sigmoid colon and internal 
hemorrhoids.  Esophagogastroduodeno-scopy (EGD) revealed 
polyps in the fundus of the stomach and a hiatal hernia with 
esophagitis.  

The physician's August 2006 assessment was that the Veteran 
was, in part, very lactose-deficient.  The Veteran was put on 
daily tablets and told to follow a high fiber diet.  The 
Veteran did not do so.  

The VA examiner commented that the Veteran's daily activities 
were certainly governed by his stools accompanied by urgency.  
On examination, the VA examiner observed no sign of 
malnutrition, anemia or debility.  The abdomen was obese, and 
bowel sounds were normal and heard in all four quadrants.  
The abdomen was not tender to palpation, and there were no 
masses, organomegaly or fistulas.  

Based on the results of the examination, the VA examiner 
diagnosed IBS with diverticulosis and possible lactose-
intolerance.  In an addendum, the VA examiner explained that 
a review of the claims file did not change her prior 
diagnosis or opinion.  

Following the May 2007 VA examination, the record contains 
regular VA outpatient notes showing treatment for the 
service-connected disorder.  

The Board points out an August 2007 VA note indicating that 
the Veteran had lost 5 pounds since his prior visit.  He was 
advised to lose at least 10 more pounds in relation to his 
diabetes and cholesterol.  

In August 2007, the Veteran was evaluated for a further 
colonoscopy.  He complained of chronic diarrhea, but had no 
complaints of changes in his bowel habits.  He denied changes 
in consistency or color.  He had no constipation, nausea or 
vomiting and denied blood in the stool.  

In connection with the November 2007 VA colonoscopy, the 
Veteran complained of mucus and blood occasionally seen on 
tissue or stool.  The colonoscopy showed no significant 
diverticulae or polyps; mucosa otherwise grossly normal to 
the cecum (excepting internal hemorrhoids); no gross colitis 
to explain the chronic diarrhea.  The assessment was that of 
hemorrhoids and normal colon.  A biopsy showed no significant 
histopathology.  

During follow-up in February 2008, the Veteran reported that 
his abdominal pain had subsided for the prior few months 
without intervention.  On examination, stool was negative.  
The assessment was that of IBS with diarrhea stable for 3 
months and abdominal cramps subsided.  

In a May 2008 note, the Veteran's VA psychologist commented 
that the Veteran was limited in his traveling distance and 
range of activity by his IBS.  

In a September 2008 statement, the Veteran wrote that his 
symptoms had gotten worse.  He had been getting cramps all 
along, but his physicians ignored his complaints.  He was 
taking the maximum daily dose of medication and going to the 
bathroom much more and more intensely.  The severity of the 
problem restricted the places and times he could go.  

On follow-up with his VA primary care provider in October 
2008, the Veteran reported that his IBS including diarrhea 
had worsened and was not well controlled on Lomotil.  

Accordingly, the Veteran underwent a VA GI consultation in 
October 2008 when he complained of chronic abdominal pain and 
diarrhea since 1979.  The physician noted no alarming 
symptoms and the abdominal pain was usually relieved by bowel 
movements.  

The Veteran's symptoms had been controlled by Lomotil, but 
the symptoms became more frequent since June 2008.  He now 
had bowel movements at most 6 times per day.  It was watery 
at times and fruits and airy products worsened diarrhea.  He 
denied anorexia, nausea, vomiting, hematemesis, melena or 
rectal blood.  He cut back intake due to fear of diarrhea and 
had lost 9 pounds over the prior 4 months.  His symptoms did 
not awaken him at night.  He had lactose intolerance.  

On examination, the Veteran was overweight and not in 
apparent distress.  The assessment was that of history of 
IBS, chronic diarrhea and abdominal pain, with symptoms and 
history as noted.  A stool examination was requested.  

Then in November 2008, the Veteran testified at a hearing in 
support of his claim.  He explained that he could not take 
trips or eat prior to taking trips.  He also described having 
worsening pain and cramps.  The cramping could become so bad 
it would double him over so that he would need to sit or lie 
down.  Once the cramping subsided, he would need to use the 
restroom.  He also had diarrhea, but the severity was 
irregular.  For instance, according to the Veteran, it might 
be bad on a Monday, but not bad again until the following 
Friday.  Or, it could be bad on a Saturday, then again on the 
next Wednesday.  

The Veteran further testified that he was not on a special 
diet, because the special diets prescribed made the diarrhea 
worse.  He took Lomotil for relief.  He had lost 9 pounds in 
six months and occasionally had nausea, but no vomiting.  

Following the Veteran's November 2008 hearing, the medical 
evidence next includes an April 2009 VA primary care note 
showing an assessment of IBS unchanged.  An August 2009 VA 
gastroenterology note shows that the Veteran complained of 
crampy abdominal pain relieved by bowel movement.  He denied 
blood or weight loss.  The impression was that of chronic 
diarrhea, likely IBS related, with negative work-up.  The 
Veteran was offered new medication, but reported that Lomotil 
was working great for him.  

In support of his claim, the Veteran wrote in September 2009 
that he had been seeing a specialist during the prior year 
because his IBS was getting worse.  

In October 2009, the Veteran underwent another VA 
examination.  The examiner reviewed the claims file and 
accordingly noted the Veteran's history of IBS with onset in 
August 1979 and gradually worsening over the years.  

Currently, the Veteran complained of a 20 to 25 pound weight 
loss over the prior year.  He had diarrhea, but no nausea, 
vomiting or constipation due to his IBS.  The diarrhea 
occurred 2 to 4 times per day, and he rated it as 8 to 9 out 
of 10 in severity.  He had to remain in the bathroom up to 30 
minutes in duration.  The diarrhea was chronic, rather than 
episodic, as it occurred daily.  He had no fistulas.  He used 
Lomotil, 2 pills orally 3 to 4 times per day as needed.  The 
Veteran reported that this medication had minimal response.  

The Veteran also complained of abdominal pain, distress and 
cramps, which occurred approximately 5 days per week, lasting 
minutes in duration at the central lower abdominal region.  
He had no ulcerative colitis.  He was currently employed.  

According to the VA examiner, the gastrointestinal disorder 
had a severe effect on the Veteran's occupational functioning 
as he had to suddenly and frequently interrupt his activities 
to use the restroom.  He complained of rarely going anywhere 
if he did not know where a bathroom was located.  He would 
also avoid leaving his home and timed eating his meals due to 
concerns about his symptoms, including fecal incontinence and 
gastrocolic reflux.  The examiner opined that the Veteran's 
symptoms caused a severe effect on the Veteran's daily 
activities.  

The VA examiner noted that the Veteran had no history of 
trauma, hospitalization, surgery, or neoplasm related to his 
gastrointestinal symptoms.  

On examination, VA examiner found the abdomen to be soft, 
non-tender and non-distended, and the Veteran had normal 
bowel sounds with no guarding or hepatosplenomegaly.  There 
was no evidence of malnutrition or other evidence of 
debility.  No abdominal pain or tenderness on examination, 
though the Veteran described development of abdominal pain 
located diffusely in the lower abdomen.  Also on examination, 
there was no fistula, ostomy, abdominal masses, signs of 
anemia, skin pallor, mucosa membrane pallor or nailbed pallor 
detected.  

The VA examiner then reported that a July 2009 abdominal 
computed tomography (CT) scan showed findings of an 
unremarkable pancreas, although the pancreatic duct was top 
normal at 3 mm; normal bowel in appearance; no evidence of 
active inflammatory changes.  Also, a June 2006 colonoscopy 
showed internal hemorrhoids, sigmoid diverticulosis and an 
ileocecal valve lipoma.  A November 9, 2007, colonoscopy had 
showed hemorrhoids, but an otherwise normal study.  

Based on the results of the examination, the VA examiner 
diagnosed IBS.  The examiner then commented that the 
Veteran's IBS rated as 8 to 9 out of 10 in severity with 
worsening symptoms.  

The examiner explained that the Veteran had had more frequent 
and severe episodes of diarrhea with more severe abdominal 
pain and cramps.  He also had other medical conditions that 
might contribute to the severity of his symptoms, including 
diverticulosis with low-grade diverticulitis, due to the 
Veteran not being on a diverticulosis specific diet.  He also 
had internal hemorrhoids causing a "tug-of-war" between the 
colon and anal sphincter resulting in diarrhea.  He also had 
type 2 diabetes mellitus, hiatal hernia with gastroesophageal 
reflux and lactose-intolerance contributing to his diarrhea.  

The record on appeal also includes a VA weight change graph 
plotting the Veteran's weight for the period from December 
2005 to January 2009.  It shows that the Veteran's weight 
went up from December 2005 to approximately June 2007, but 
then went progressively down from a high of 234 pounds to 204 
pounds by January 2009.  

The most recent medical evidence consists of a November 2009 
VA primary care note indicating that the Veteran's diarrhea 
was well controlled on current regimen.  The Veteran reported 
"doing well," with no acute complaints.  He denied nausea, 
vomiting and diarrhea.  An examination showed the abdomen was 
soft and nontender, with positive bowel sounds.  

In comparing the Veteran's symptoms during the period of the 
appeal, as noted, to the rating criteria, the Board finds 
that the service-connected disability does not warrant an 
evaluation in excess of the currently assigned 10 percent.  

With regard to the criteria of DC 7319 for irritable colon 
syndrome, there is no indication of severe irritable colon 
syndrome, with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
Although the Veteran is shown to have daily diarrhea, he is 
not shown to have more or less constant abdominal distress.  

In fact, the Veteran denied abdominal pain and bowel 
dysfunction in February 2006 and denied having cramping in 
May 2006.  During his May 2007 VA examination, he endorsed 
minimal abdominal pain and felt some abdominal distress, but 
again denied cramping.  

Then in February 2008, the Veteran reported that his 
abdominal pain had subsided for the previous few months 
without intervention.  In October 2008, the Veteran 
complained of chronic abdominal pain without any alarming 
symptoms and abdominal pain usually relieved by bowel 
movements.  The Veteran felt his symptoms had become more 
frequent since June 2008, but his symptoms did not awaken him 
at night.  

In August 2009, the Veteran complained of crampy abdominal 
pain relieved by bowel movement, and during the October 2009 
VA examination, he complained of abdominal pain, distress and 
cramps, which occurred approximately 5 days per week, lasting 
minutes in duration at the central lower abdominal region.  

On examination, however, the VA found no abdominal pain or 
tenderness.  Then in November 2009, he reported "doing 
well."  

Because the evidence shows intermittent, rather than constant 
abdominal distress, the next higher rating, 30 percent, is 
not warranted under DC 7319.  

Although the October 2009 VA examiner commented that the 
Veteran's symptoms were worsening with more severe abdominal 
pain and cramps, the VA examiner also attributed the severity 
of the symptomatology to the coexisting internal hemorrhoids, 
type 2 diabetes mellitus, hiatal hernia with gastroesophageal 
reflux and lactose-intolerance, which are not service-
connected disabilities.  

When it is not possible to separate the effects of the 
service-connected disability from a nonservice-connected 
condition, such signs and symptoms must be attributed to the 
service-connected disability.  38 C.F.R. § 3.102; Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

However, the October 2009 VA examiner clearly attributed the 
severity of Veteran's symptoms in part to his nonservice-
connected disabilities, which supports a finding that his 
service-connected symptomatology is not consistent with the 
criteria of a 30 percent rating.  

The Board has carefully considered the Veteran's lay 
assertions, in addition to his complaints reported during 
treatment.  His assertions are credible and competent 
evidence of his symptomatology.  See Layno, 6 Vet. App. at 
470.  

Although the Veteran feels himself entitled to a higher 
disability rating, the criteria for an increased evaluation 
are not met even giving full credence to his assertions.  For 
instance, the Veteran testified that he had bad cramping 
relieved by using the restroom.  During VA treatment in 
February 2008, on the other hand, he reported abdominal 
cramps that had subsided.  These assertions are consistent 
with abdominal distress not more or less constant.  
Accordingly, his assertions are consistent with the currently 
assigned 10 percent evaluation.  

Higher evaluations are also not warranted on the basis of DC 
7301 for adhesions of peritoneum or DC 7323 for ulcerative 
colitis.  The treatment records show reveal no adhesions of 
peritoneum, and a November 2007 colonoscopy and the October 
2009 VA examination found no ulcerative colitis.  
Accordingly, a higher evaluation is not for consideration 
under these criteria.  

In conclusion, the Board finds that an increased initial 
evaluation in excess of 10 percent is not warranted for the 
service-connected IBS with diverticulosis.  "Staged 
ratings" are also not warranted, because the schedular 
criteria for a higher rating were not met at any time during 
the period under appellate review.  See Hart, 21 Vet. App. at 
505; Fenderson, 12 Vet. App. at 126-27.  

The Board's findings above are based on a schedular 
evaluation.  To afford justice in exceptional situations, an 
extraschedular rating may also be provided.  38 C.F.R. § 
3.321(b).  

In this regard, the Veteran, throughout the appellate period, 
has described having difficulty leaving home due to the need 
to have a bathroom always available.  The October 2009 VA 
examiner indicated that the service-connected disorder had a 
severe effect on his occupational functioning as he had to 
suddenly and frequently interrupt his work activities to use 
the restroom.  The Board finds, however, that referral for 
extraschedular consideration is not warranted.  

First, the applicable rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  Furthermore, 
the evidence does not show marked interference with 
employment in excess of that contemplated by the rating 
schedule.  

The Board recognizes that the October 2009 VA examiner 
described the service-connected symptomatology as having a 
"severe" effect on the Veteran's occupational functioning.  
The Veteran, however, has not otherwise asserted, and the 
record does not otherwise show, that his need to frequently 
use the restroom has caused any work-related difficulties, 
such as time missed or reprimands.  

Accordingly, the Board finds that marked interference with 
employment in excess of that contemplated by the rating 
criteria is not shown.  There is also no showing of frequent 
hospitalization or other such factors that would suggest that 
the application of the regular schedular standards would be 
impractical.  


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a respiratory disorder 
claimed asbestos exposure, the appeal to this extent is 
allowed.  

Service connection for a respiratory disorder claimed as 
asbestos exposure is denied.  

As new and material evidence has been received to reopen the 
claim of service connection for bilateral hearing loss, the 
appeal to this extent is allowed.  

The claim of service connection for bilateral hearing loss 
must be denied under the law.  

As new and material evidence has been received to reopen the 
claim of service connection for a psychiatric disorder to 
include posttraumatic stress disorder, the appeal to this 
extent is allowed.  

Service connection for posttraumatic stress disorder is 
granted.  

As the Veteran timely appealed from the RO's June 2007 rating 
decision, which granted service connection for irritable 
bowel syndrome with diverticulosis and assigned a 10 percent 
evaluation, the appeal to this extent is allowed.  

An increased evaluation in excess of 10 percent for the 
service-connected irritable bowel syndrome with 
diverticulosis is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


